Citation Nr: 1128168	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10- 01 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ankle disorder, claimed as left foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1961 to March 1961.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran filed a claim of entitlement to service connection for a left foot disability, based on an injury in service.  The Veteran's service treatment records show that he sustained a left ankle injury in service.  Thus, the Board finds that the claimed disability is more accurately characterized as a left ankle disability, rather than a left foot disability, and this modification is reflected on the title page of this decision.  


FINDINGS OF FACT

1. The Veteran's left ankle disorder preexisted his military service.

2. The Veteran's left ankle disorder is presumed to have been aggravated by his military service.


CONCLUSION OF LAW

A left ankle disorder was aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards service connection for a left ankle disorder, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary here.  

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  

In this case, on the Veteran's entrance examination, both his feet and lower extremities were found to be normal.  The burden, then, is on the Board to rebut the presumption of sound condition upon entrance by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated in service.  38 C.F.R. § 3.304(b).  Here, the Veteran's own note on his report of medical history upon entering service indicates that he had at least one operation on his left foot prior to entering service.  Moreover, a February 1961 Medical Evaluation Board report indicated a history of 3 operations, with surgical scars present on the left ankle.  The Medical Evaluation Board concluded that ankylosis of the subtalar and tibiotalar joints had existed prior to service.  Therefore, the Board finds that clear and unmistakable evidence establishes that the Veteran had a left ankle injury that existed prior to service.  Accordingly, the first prong required to rebut the presumption of soundness has been met here.

A pre-existing injury or disease will be considered to have been aggravated by active service when there is an increase in disability during such service, unless there is a specific finding that the increase in the disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see Akins v. Derwinski, 1 Vet. App. 228 (1991) (holding that VA must point to a specific finding that increase in disability is due to the natural progress of the condition). 

As discussed above, the Veteran had surgeries on the left ankle prior to entering service.  However, at the time of the Veteran's entrance examination, his lower extremities were noted as normal, implying that there was no restricted range of motion in his left ankle at the time.  Furthermore, he noted in his report of medical history completed on entrance that he had undergone surgery in the past, but that his injury was corrected when he entered service.  The Veteran sustained a left ankle injury in service in February 1961, as evidenced by service treatment records.  This injury led to the Veteran's discharge, upon a finding that he was not fit for military service.  At his separation examination, the Veteran had no subtalar or metatarsal motion in the left ankle.  When compared to the normal finding regarding the left ankle at the time of entrance, it is clear that there was an increase in the Veteran's disability during service.  Furthermore, there is no specific finding that the increase in the disability is due to the natural progress of the Veteran's preexisting ankle disorder, and nothing to reflect that the increase in disability was temporary in nature.    

Again, to complete the rebuttal of the presumption of soundness, the record must contain clear and unmistakable evidence that the left ankle disability was not aggravated by service.  Such is not the case here.  Indeed, based on the above, the record reflects a worsening of the Veteran's left ankle manifestations.  Moreover, a December 2008 VA examiner indicated that he could not opine whether the Veteran's left ankle condition was worsened by his in-service injury without resorting to mere speculation.  Such evidence is thus neither positive or negative.  

In sum, then, both prongs required to rebut the presumption of soundness have not been satisfied here.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
As such, the presumption remains intact and the appropriate inquiry is whether a left ankle disability was incurred in service.  In this case, the Veteran had normal findings upon entrance, then injured his ankle during service in February 1961, such that he had no subtalar or metatarsal motion in the left ankle upon discharge.  Under such circumstances, a grant of service connection is warranted.  Moreover, given the analysis above, such award is not on the basis of aggravation and no offset should be made for any preexisting level of disability.   The Board notes that in reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle disorder is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


